Case 4:19-cv-10132-KMM Document 39 Entered on FLSD Docket 04/23/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 4:19-cv-10132-KMM

  VALENTIN SPATARU,

         Plaintiff,
  v.

  SHERIFF RICK RAMSAY, et al.,

         Defendants.
                                                   /

                                               ORDER

         THIS CAUSE came before the Court upon a sua sponte examination of the record. On

  February 18, 2020, pro se Plaintiff Valentin Spataru (“Plaintiff”) filed the Amended Complaint

  for Damages for Violations of Civil Rights (“Am. Compl.”) (ECF No. 11) and a Motion for Leave

  to Proceed In Forma Pauperis (ECF No. 3), which the Court granted (ECF No. 9). Because

  Plaintiff is proceeding in forma pauperis, Plaintiff’s Complaint is subject to screening pursuant to

  28 U.S.C. § 1915(e)(2). See 28 U.S.C. § 1915(e)(2).

         Pursuant to 28 U.S.C. § 1915(e)(2), a court is permitted to dismiss a case at any time if the

  court determines that the action (i) is frivolous or malicious; (ii) fails to state a claim on which

  relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

  relief. See § 1915(e)(2). An action is deemed frivolous if “the facts alleged are ‘clearly baseless,’

  a category encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and ‘delusional.’ . . . [A]

  finding of factual frivolousness is appropriate when the facts alleged give rise to the level of the

  irrational or wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (internal

  citations omitted); see also Porter v. Governor of Fla., 667 F. App’x 766, 767 (11th Cir. 2016).
Case 4:19-cv-10132-KMM Document 39 Entered on FLSD Docket 04/23/2020 Page 2 of 4



  Under § 1915(e)(2)(B)(i), courts may dismiss claims that are “without arguable merit either in law

  or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

         A pro se litigant is entitled to the court’s liberal construction of the complaint. Haines v.

  Kerner, 404 U.S. 519, 520–21 (1972). However, even under the liberal construction afforded to

  pro se litigants, the complaint must establish a valid cause of action. See Petersen v. Smith, 762

  F. App’x 585, 593 (11th Cir. 2019). Even under the relaxed pleading standard afforded to a pro

  se litigant, the Amended Complaint fails to meet the foregoing standards.

         The Amended Complaint, which spans ninety-nine (99) pages, is largely incoherent.

  Plaintiff alleges claims including violation of the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

  Amendments of the United States Constitution; violation of 42 U.S.C. §§ 1983 and 1985; violation

  of the Racketeer Influenced and Corrupt Organizations Act and the Americans with Disabilities

  Act; and common-law battery, assault, and intentional infliction of emotional distress. See

  generally Am. Compl. He requests, among other things, damages of “at least $7,200,000;” that

  the Court instruct the “DOJ, FBI and SEC to compile and post on their websites a list of all the

  frauds since at least the Independence of the USA . . . [and] a list of all the abusive officials in

  every country since at least 1800, including all their descendants;” and that the Court “please,

  prove to God and his, her or its angry angels that you can manage its Earth properly” to avoid

  future hurricanes. Id. at 21, 37, 39. The core of the Amended Complaint is that (1) Plaintiff was

  wrongfully arrested on August 11, 2015 for unlawful swimming, and (2) that he suffered

  hyperthermia while being transported to the police station in a police cruiser with no air

  conditioning, resulting in diminished brain function. Id. at 14–16.

         The Amended Complaint fails to advance claims that have merit in fact or law. First, many

  of Plaintiff’s claims do not involve Defendants and instead allege acts by other actors for which



                                                        2
Case 4:19-cv-10132-KMM Document 39 Entered on FLSD Docket 04/23/2020 Page 3 of 4



  Defendants bear no responsibility. See, e.g., id. at 22 (alleging Plaintiff suffered “attacks with air-

  borne sound or electromagnetic waves guns, [and] telepathy or brain waves guns”); id. at 24

  (“[D]ue to my comments, even though constructive, regarding drugs, I have become [organized

  crime families’] target, [and] I believe that [they] ordered my elimination.”); id. (“Pedro A. Suarez

  sold me their small sailboat in 2012, and I gave him and his wife, Svitlana Khramtsova, a $5,000

  loan in December 2012 to buy a bigger boat for themselves. They have ‘disappeared’ and not

  returned my money.”); id. at 62 (“[D]ue to my legal actions . . . two persons . . . hit without cause

  my head again and my face, and caused me more brain issues.”).

         Second, even Plaintiff’s allegations relating to his arrest and subsequent transport to the

  police station revolve around baseless assertions of a government conspiracy to “torture” him. Id.

  at 17. Baseless, far-fetched, and conclusory allegations of government conspiracies to target

  innocent citizens are rightly dismissed as frivolous. See Watson v. Broward Cty. Sheriff’s Office,

  No. 19-12839, 2020 WL 1672781, at *3 (11th Cir. Apr. 6, 2020) (citing Denton, 504 U.S. at 32–

  33) (affirming the district court’s dismissal of claims consisting of “’fanciful,’ ‘fantastic,’ and

  ‘delusional’ scenarios wherein the judges, state attorneys, public defenders and law enforcement”

  conspired against the plaintiff); Porter, 667 F. App’x at 767.

         Third, Plaintiff does not allege facts that show how each claim applies to any particular

  Defendant. Rather, Plaintiff indiscriminately attributes each alleged wrong to all twenty (20)

  Defendants. See, e.g., id. at 4, 11 (referring to the “the mental injuries that the Defendants caused

  or aggravated,” because Plaintiff was “born in Romania . . . , outside the USA, thus [he is] part of

  a different racial group from the Defendants”) (emphasis added). The Amended Complaint does

  not clearly tie the alleged wrongs to the alleged wrongdoers, especially as to Defendants who are

  judges, legislators, or other government officials. As such, the Court finds that Plaintiff’s



                                                        3
Case 4:19-cv-10132-KMM Document 39 Entered on FLSD Docket 04/23/2020 Page 4 of 4



  Amended Complaint is subject to dismissal under § 1915(e)(2) because his claims are baseless and

  delusional.

         Accordingly, UPON CONSIDERATION of the Amended Complaint, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is hereby ORDERED

  AND ADJUDGED that the Amended Complaint for Damages for Violations of Civil Rights (ECF

  No. 11) is DISMISSED WITH PREJUDICE.1 The Clerk of the Court is instructed to CLOSE this

  case. All pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami,, Florida,, this UGday of April, 2020.



                                                    K. MICHAEL
                                                    K. MI
                                                       M CHAEL MOORE
                                                    UNITED STATES CHIEF DISTRICT JUDGE


  c: All counsel of record, Plaintiff, pro se




  1
     Because Plaintiff has already amended his original Complaint, see (ECF Nos. 1, 11), and
  Plaintiff’s allegations are frivolous, further amendment of the Amended Complaint is futile.
  Therefore, dismissal of this case with prejudice is appropriate. See Hall v. United Ins. Co. of Am.,
  367 F.3d 1255, 1263 (11th Cir. 2004) (citation omitted) (“[A] district court may properly deny
  leave to amend the complaint under Rule 15(a) when such amendment would be futile.”).

                                                       4
